Exhibit 10.21 AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into as of this 20th day of April, 2015 (the “Effective Date”), by and between MOBILE MINI, INC., a Delaware corporation (the “Company’) and Lynn Courville (the “Employee”). RECITALS: WHEREAS, the Company and Employee entered into that certain Employment Agreement, dated as of August 16, 2013 (the “Employment Agreement”); and WHEREAS, the parties now wish to amend the provision in the Employment Agreement relating to the Employee’s right to severance after the occurrence of a change in control of the Company.
